Citation Nr: 1101941	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a special monthly pension based on need for 
aid and attendance.

2.  Entitlement to a special monthly pension based on housebound 
status.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to April 1956.

This case is before the Board of Veterans' Appeals (Board) from a 
December 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, that denied 
the Veteran's claims of entitlement to special monthly pension on 
the basis of the need for regular aid and attendance of another 
person or by reason of being housebound.

The Board notes that the December 2007 rating action indicated 
that the Veteran's claims of entitlement to special monthly 
pension on the basis of the need for regular aid and attendance 
of another person or by reason of being housebound remained 
denied, suggesting that they had been previously adjudicated.  
However, the Board can find no evidence of a previous 
adjudication of these claims.  Moreover, claims for nonservice-
connected pension benefits are not subject to the provisions of 
38 U.S.C.A. § 5108 for reopening disallowed claims because, 
unlike service connection claims, pension claims are based upon 
ever-changing factors. Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992) (a claim for nonservice-connected pension filed 
following final denial of previous nonservice- connected pension 
claim is a new claim not subject to new-and-material evidence 
requirement).  

The Board notes that there are Spanish documents of record that 
have not been translated.  However, these documents have no 
bearing on the issue being adjudicated herein, which is being 
granted in any event.  

The Veteran had requested a hearing to be held at the Regional 
Office which was scheduled for September 2008.  The record 
reflects that the Veteran elected to cancel that hearing.  

The claim of entitlement to a special monthly pension based on 
need for aid and attendance is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran was born in 1935.

2.  The Veteran had more than 90 days of active service during a 
period of war.

3.  The Veteran has a combined disability evaluation of 100 
percent for pension purposes, including a non-service-connected 
disability rated at 60 percent.


CONCLUSION OF LAW

The criteria for a special monthly pension for housebound 
benefits have been met. 38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2010); Hartness v. Nicholson, 20 Vet. App. 216 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
favorable disposition of the claim being adjudicated herein, 
further development under the VCAA or other law would not result 
in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of special 
monthly pension on account of being housebound.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background

The Veteran has been in receipt of nonservice-connected pension 
effective from October 28, 1985.  He is considered permanently 
and totally disabled for this nonservice-connected pension.  His 
disabilities considered for pension purposes only are: left total 
knee replacement (60 percent rating); major depression 
(50 percent rating); decreased visual acuity bilaterally (30 
percent rating); hypertensive cardiovascular disease (30 percent 
rating); hypertension (10 percent rating); and benign prostatic 
hypertrophy (at a 0 percent rating).  His combined rating for 
pension purposes is 100 percent.  The Veteran is not service-
connected for any disease or illness.

In May 2007, the Veteran filed a claim for entitlement to special 
monthly pension based on the need for regular aid and attendance 
of another person as a result of his non service-connected 
disabilities.  In support of the claim, a medical statement was 
also received in May 2007 which indicated that the Veteran could 
not walk unaided, and that although not bedridden, he could not 
leave home without assistance.  The doctor concluded that the 
Veteran did not require nursing home care.

A VA aid and attendance examination was conducted in September 
2007 at which time the examiner concluded that the Veteran was 
not permanently bedridden, but indicated that the use Canadian 
crutches and a wheelchair was required for ambulation and that 
the Veteran could only leave home with assistance.  The diagnoses 
included bilateral knee arthroplasty; arterial hypertension - 
uncontrolled; and bronchial asthma, controlled.   

A VA examination for mental disorders was conducted in October 
2008.  Major depression was diagnosed.  The examiner indicated 
that the Veteran's mental disorder did not prevent him from 
performing the activities of daily living, but that due to a 
combination of physical impairments and the depressive condition, 
the Veteran was mostly housebound.  This examination report also 
indicated that the Veteran was incompetent for the purpose of 
handling disbursement of funds.  Based on this, in a June 2009 
rating decision the RO declared the Veteran incompetent to handle 
disbursement of funds. 


Analysis

The Veteran seeks a special monthly pension (SMP) based upon the 
account of being housebound.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a disability 
rated as permanent and total (but not including total rating 
based upon unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or disabilities, 
is permanently housebound but does not qualify for special 
monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 
1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

A veteran will be found to be "permanently housebound" when he is 
substantially confined to his house (or ward or clinical areas, 
if institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d)(2).

Under 38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 
1521(a) and (e), a special monthly pension at the housebound rate 
may be paid to a Veteran who is 65 years of age or older, meets 
the service requirement of 38 U.S.C.A. § 1521 and possesses a 
minimum disability rating of 60 percent.  See Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).

Under 38 U.S.C.A. § 1521(j), a Veteran must have served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and been 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or, (4) 
for an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.

In essence, for Veterans 65 years of age and older, the 
permanent-and-total-disability requirement under section 1521(e) 
is excluded.  See 38 U.S.C.A. § 1513(a); see also Hartness, 
supra.  Thus, a wartime Veteran may be awarded special monthly 
pension under the housebound rate if, in addition to being at 
least 65 years old, he possesses a minimum disability rating of 
60 percent or is considered permanently housebound as defined 
under 38 U.S.C.A. § 1502(c).  Hartness, 20 Vet. App. at 222.  
Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an award of SMP on account 
of being housebound.  

The evidence of record demonstrates that the Veteran is over 65 
years of age.  The  DD-214 form indicates that the Veteran he was 
born in 1935.

In addition, the Veteran meets the service requirements of 38 
U.S.C.A. § 1521(j).  The Veteran had active service from May 1954 
to April 1956.  Included during this time period is more than 90 
consecutive days of service during a period of war (i.e., the 
Korean Conflict).  38 C.F.R. § 3.2(e).  

Based on the foregoing, it is only necessary that the record 
establish either that he has additional disability or 
disabilities independently ratable at 60 percent or more, or 
that, by reason of disability or disabilities, he is permanently 
housebound.  In this case, the Veteran has a combined disability 
rating of 100 percent for pension purposes.  Here, the Board 
notes that the December 2007 rating decision lists numerous non-
service connected disabilities, including left total knee 
replacement, evaluated as 60 percent rating itself.  

As the Veteran in this case is over the age of 65, possesses a 
disability rating in excess of 60 percent, and served for 90 days 
or more during a period of war, he is entitled to special monthly 
pension on account of being housebound to be paid at the rate 
provided in 38 U.S.C.A. § 1521(e).  See Hartness, 20 Vet. App. at 
221.  In light of this determination, the Board finds that a 
discussion as to whether the Veteran is considered permanently 
housebound as defined under 38 U.S.C.A. § 1502(c) to be 
unnecessary.  Accordingly, the Veteran's claim of entitlement to 
an award of SMP on account of being housebound is granted.


ORDER

Special monthly pension on account of being housebound is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.


REMAND

A remand is required with respect to that portion of the claim 
for special monthly pension based on the need for regular aid and 
attendance of another person.

Special monthly pension at the aid and attendance rate is payable 
when a veteran is helpless or so nearly helpless that he requires 
the regular aid and attendance of another person.  To establish a 
need for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; a patient in a nursing home because of 
mental or physical incapacity; or show a factual need for aid and 
attendance.  38 C.F.R. §§ 3.351(b)(c), 3.352(a).

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature. It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance.  38 C.F.R. § 3.352(a).  The particular personal 
functions which a veteran is unable to perform should be 
considered in connection with the claimant's condition as a 
whole.  The evidence need only establish that the veteran is so 
helpless as to need regular aid and attendance, not constant 
need.  Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that a veteran's condition requires the veteran to be in 
bed.  They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claim 
requires additional development.

The Veteran last underwent a VA examination for aid and 
attendance purposes in September 2007.  At that time, the Veteran 
reported that he had blurry vision and dry eyes and that he wore 
glasses for reading.  However, no visual acuity or field 
examination was conducted at that time.  The Board notes that 
among the non-service connected conditions supporting the 
Veteran's pension award is decreased visual acuity bilaterally, 
assigned a 30 percent rating under diagnostic code 6078.  It has 
now been many years since the Veteran's visual acuity has been 
evaluated, raising the possibility that eligibility for aid and 
attendance benefits could be established by virtue of impairment 
of visual acuity of 5/200 or less or concentric contraction of 
the visual field to 5 degrees or less, should that be shown by a 
current examination.   

Moreover, the Board notes that a contemporaneous VA orthopedic 
examination report indicates that the veteran has a right knee 
replacement in addition to the recognized left knee replacement.  
To date, the RO has not assigned a disability rating for the 
right knee for pension purposes.  Such an assignment may be of 
assistance in determining whether the Veteran may be entitled to 
special monthly pension at the aid and attendance level.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Consistent with the explanation herein, 
including the more than three years since the last aid and 
attendance examination, the Board finds that a remand for an 
additional examination (or examinations) and opinion is necessary 
to determine whether the Veteran's current condition requires the 
need for the regular aid and attendance of another person.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also observes that the file contains some Spanish 
documents which have not been translated and may be pertinent to 
the claim (VA Form 21-4138 dated in April 2007 and a medical 
statement received in May 2007).  In the event that the benefit 
sought is not granted and the case is returned to the Board for 
appellate consideration, the Board requests that, if possible, 
these documents and any other newly submitted Spanish language 
documents be translated and added to the file to insure a 
complete record. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
attend an appropriate VA examination or 
examinations to evaluate the severity of 
his disabilities for pension purposes.  
This may include psychiatric, orthopedic, 
cardiovascular, visual, genitourinary, 
and/or aid and attendance examination.  The 
claims folder should be reviewed by the 
examiner(s) and that review should be 
indicated in the examination report.  
Specifically, the examiner(s) shall 
evaluate the severity of each of the 
disabilities and include the following 
information :

(a) State whether the Veteran is blind or 
so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field 
to five degrees or less;

(b) State whether the Veteran is a patient 
in a nursing home because of mental or 
physical incapacity;

(c) State whether there has been any 
material change (either improvement or 
worsening) in the Veteran's condition since 
the date of the last examinations; and;

(d) State whether the Veteran's 
disabilities (including : bilateral left 
knee disorder; major depression; decreased 
visual acuity bilaterally; hypertensive 
cardiovascular disease; hypertension; and 
benign prostatic hypertrophy), singly or in 
combination, render him permanently 
bedridden or so helpless as to be in need 
of regular aid and attendance.

The rationale for all opinions should be 
provided.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
assure that all Spanish language documents 
on file have been translated into English, 
and issue a supplemental statement of the 
case.  Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


